Warren E. Burger: Hear arguments next in number 71-703 United States against First National Bancorporation. -- to wait just a minute. I think you can proceed now, Mr. Friedman.
Friedman: Mr. Chief Justice and may it please the Court. This is a direct appeal from the United States District Court for the District of Colorado which at trial dismissed a government antitrust suit, challenging a bank merger is violating Section 7 of the Clayton Act. The merger involved the acquisition by the First Bancorporation of Colorado, the second largest bank holding company in Colorado of the First National Bank of Greeley which is the second largest bank in the City of Greeley. The holding company which I shall refer to as Bancorporation, does not, through any of its subsidiaries, operate in the City of Greeley. So, this means that the acquiring firm and the acquired firm are not themselves direct competitors. The theory of the government's case, was that the Bancorporation was a potential entrant into the Greeley market and that by acquiring the bank in Greeley, the effect was to remove the competitive effect, that the presence of this potential entrant had on the outside of the market on the theory that had it not been for the acquisition, there was a reasonable probability that this acquiring firm, the holding company, would either itself have entered the market for acquiring a small bank or from opening a new bank in the Greeley area.
Warren E. Burger: Mr. Friedman, does the fact that some acquisition is made automatically make the acquiring entity a potential entrant?
Friedman: No, no, of course not, of course, not Mr. Chief Justice. The -- first of all, our argument is that, in view of all the circumstances shown here, under the proper standard, in fact, this corporation was a potential entrant at the time it made the acquisition. We do not say that the mere fact that made the acquisition made it a potential entrant. What we do say is, that in this kind of a situation, where the firm, as I shall develop, was interested in the market, whereas an attractive market, where as the record shows, they were interested in going into all the markets and where it was an attractive thing to prudent management that is enough to make it, we think, a potential entrant, And then the next question, of course, is whether the elimination of that potential entrant may have the effect substantially, to lessen competition in violation of Section 7.
Potter Stewart: Potential independent entrant or an entrant by way foothold.
Friedman: That's correct Mr. Justice. There are claimants that they were a potential entrant here in both ways.
Potter Stewart: You're going to get, are you, to the foothold?
Friedman: Oh, yes.
Potter Stewart: Because, except I don't -- that was a new one to me --
Friedman: Well, let me explain it right now.
Potter Stewart: Well, I think I understand it, but I hadn't seen any -- it didn't ring any bells with me in opinions of this Court.
Friedman: No -- well, I think this Court does not say so, but the concept is a very simple, one which is, if you have concentrated market, where two or three firms own a major share of the -- have a major share of the business as it's true in Greeley, if an outside firm comes in and merely succeeds to the share of the market held by one of these large firms, this merely solidifies the existing relationship. It tends to -- to tie up the existing structure. On the other hand, if a large firm comes into the market by acquiring a smaller firm in the market, this means that the only way of the large firm can hope to achieve a substantial share of the market is by engaging in very vigorous competition. And it also, it seems to me self-evident that a very large firm is not going to acquire a small firm in the market unless it believes and hopes that it can build it up, and these are -- the theory of it that this kind of an entry will inject into the market a new competitive force which is not present in the usual concentrated market.
Potter Stewart: In your view, is it even better to be a foothold entrant than an independent entrant, from the point of view of Section 7?
Friedman: That I -- we -- we -- I don't know Mr. Justice. Both of them, we think, both of them we think are desirable in changing the structure of concentrated markets, in a sense -- in a sense, perhaps, the acquisition of a small little firm in the market which up to this time by definition has not been a very effective competitor, that's almost the equivalent of going in by yourself because you start with a little one that says, though, you just started it and try to build it up, and get a larger share of the market and compete vigorously in this market.
Potter Stewart: Is this -- is this document developed in the -- in the Courts of Appeals or the District Courts?
Friedman: No, no, I think it's merely developed by the --
Potter Stewart: Over in your department?
Friedman: -- by the government, Mr. Justice. And the -- unfortunately, I had to say it is not thus far, been persuasive to the District Courts that we consider it but we hope it will be to this Court.
William H. Rehnquist: Mr. Friedman, isn't the -- the question being though, it was before Judge Doyle in this case, basically a factual one?
Friedman: It's basically a factual one Mr. Justice, but we think in resolving that question, Judge Doyle, we think, applied the wrong standards for determining, what is a potential entrant. That -- that is, we think the judge applied what we call the subjective standard, the standard based on the express intent of the corporate official, as the official as to what they would do, and we don't think that is the proper standard as I shall develop in the light of the congressional purposes in such so.
William H. Rehnquist: Didn't he in his opinion also refer to consideration of objective evidence which he found led to the same conclusion as the subjective evidence?
Friedman: He -- he spoke of objective evidence, but I -- I think Mr. Justice, once again, what he meant by objective evidence was largely the -- the testimony plus the fact that he was impressed, I think, by what he felt was the unlikelihood in terms of the management-stated prior program and of plans of their going in. He -- he did not, it seems, to us, address himself to the standards that we think are the controlling of this. Now, I would like just by a way of background, give a little bit of the history of the bank merger movement in this country. In the late, in the year, we -- in late 1950s, we had a tremendous way of back mergers in the major cities of this country. Competing banks joined. They formed these huge banks and manufactures, hand over Morgan Guaranty in New York and this merger went on for awhile and finally the government began to bring suits against these mergers. And when this Court in 1963 decided in the Philadelphia Bank case, that Section 7 of the Clayton Act applied to bank mergers, that basically marked the end of this aspect of the bank merger movement in this country, because that case established the two large banks having a significant share of the market where competitors cannot combine.
Potter Stewart: When did you say that the present day movement began more or less?
Friedman: The movement I discussed I think --
Potter Stewart: Yeah.
Friedman: -- began in the late 1940s to the early 1950s. But the next phase of this movement, which I am coming to, I think began in the early 1960s. And that was the tendency by the large banks in the big cities to move into many of the local regional markets, the smallest cities by the acquisition of the most important banks in those areas. That is in states with permitted branch-banking a large bank would move into a local area by buying the first, the second, the third, largest bank in the city. In areas that did not permit branch-banking, the holding company movement developed whereby a holding company was formed with a large a bank as its nucleus and this holding company in turn proceeded to acquire various banks in the large cities. This trend developed very rapidly and there's an exhibit in the record, defendants exhibit 30, at page 1662, which is a table showing as of the end 1969, the percentages of the total state bank deposits held by the three largest and the five largest banks. And this shows that in 17 states, one-third of the states by 1969, 17 -- I'm sorry, the three largest banking organizations in the state had more than 50% of the total deposits. And in 24 states, it was the five largest banks that had more than that percentage of the deposits. Now, this trend was also present in Colorado. In 1960, there was one holding company operating in Colorado that had three banks and 4.4% of the deposits. By 1970, there were seven holding companies operating in Colorado. They had 41 banks. And while the 41 banks were less than one-fifth of the total banks in the state, they had 51% of the deposits in Colorado. So, we see that what has been happening in Colorado is what has been happening throughout the rest of the country in varying degree. The large banks -- the large banks in the cities through these holding companies have been going out and acquiring major competitors in the local markets. Now, the Greeley area itself, has felt this trend. There are eight banking organizations in Greeley, prior to this acquisition. Four of them were owned by two Colorado holding companies and they had 60% of the deposits in the Greeley area. And it's against this background, this history, of a merger movement in the banking field that the acquisition by more and more of the local banking leaders throughout the state, that the effect of this merger in the Greeley area must be -- get based. Now Denver is the commercial and banking center of Colorado, but in addition to this, there were six other important banking centers, smaller cities in Colorado of which Greeley is one. The holding company was formed in 1968 by the officials of the principal bank in the system, the First National Bank which is the second largest bank in the City of -- I'm sorry, it's above myself -- is the largest bank in the City of Denver. It's a bank with assets of approximately $500 million. It also has three smaller banks in the Denver suburbs which were organized by the people who were the principals of the First National Bank of Denver prior to the time the holding company was formed. And in his deposition, the president of the holding company testified that one reason his people formed this holding company was because of the trend in Colorado of other bank holding companies acquiring banks. That's shown at page 535 of the record. Now, in its first annual report to its stockholders, the -- the holding company explained what its purpose was, what it was going to do. It said and this is at page 513 of the record. He said, “The policy of our company is to expand as rapidly and as wisely as possible, through the acquisition of other banks in Colorado and it's a (Inaudible) banks which held out of good potential for growth and through other legally permissible investments and activities.” Now, this thought was repeated in a deposition, again, given by the president of the holding company which he said at pages 535 to 536 of the record, “We would like to have a bank in the major cities of Colorado.” They want -- they wanted a bank in major cities of Colorado and he also listed various other areas where they would like to be. And then he was asked whether in their plans the holding company had ruled out the possibility of de novo expansion, because the report, they spoke about acquiring other banks and he said, “No, we haven't ruled out that possibility.” The first step in this program of expanding into the various local areas was the acquisition in Greeley. That was the first one. Since that time, Bancorporation has attempted to acquire five other banks in various areas of Colorado. Two of the proposed acquisitions were the largest banks in the particular areas. Two others were of the second largest banks. They've not been successful in this in endeavor, and one of them, they were able to accomplish. At two instances, the regulatory authorities turned them down. In one instance, the acquisition was approved, but was abandoned when the Government filed a suit, and the last one, we still have a suit against it pending. But to us, the significant setting is to show that the First Bancorporation was not just sitting idly by with its three or four banks and waiting. It was going out trying to acquire other banks in the area. Now, the City of Greeley is 15 miles, approximately north of Denver. The city has a population of 38,000. The Greeley area which has certain surrounding communities which the District Court held here to be the relevant market has a population of 58,000. It has mainly been an agricultural community, but in the last decade, industry has come up in substantial measure. The areas had a good, steady growth as we set out in our brief at page 9, to give some statistics. And this is an area that is attractive to Bancorporation. Now, our opponent suggests that there was no particular reason why this company should have gone into Greeley, that there are more attractive markets involved. But I would like to read to the Court two quotations. Unfortunately, we did not cite this in our brief from page 555. And this is the man named “Adams” who is the present of the First National Bank of Denver and a previous president of the Bancorporation, and he was asked on this deposition why the bank was interested in acquiring the Bank in Greeley, and what he said was in the middle of the page, “We were very anxious as I say to get into the Greeley area, because it is one of the best towns in Northern Colorado and has been for many, many, many years a great agricultural area and a fine area. And we would very much like to have a unit up there in Greeley.” That at the bottom of the page he repeated this quote, when he said, “It is one of the growth areas of Colorado and we'd like to be in it.” Now, the Greeley market, as I indicated before, is a concentrated market. The three principle banking organizations have 92% of the deposits. The acquired bank, First National of Greeley is approximately the same size as the larger bank within a -- a 10th of 1%, percentage wise, roughly, 32% of the market. And the First National Bank is the only bank in the area, the only largest bank in the area that is not owned by a holding company. Now, the District Court in deciding this case stated that the issue was whether if there would be -- there would be, not there may be, he said, “Whether there would be a substantial lessening of competition”. And the Court concluded that the Government had to show that the acquisition in question has the effect, substantially, to lessen competition. Now, the Court agreed with the Government that commercial banking is the relevant product market and found, although, the Government had suggested two alternatives, found that the Greeley area was the relevant geographical market. The District Court also recognized that the elimination of a potential competitor may have the effect of substantially lessening competition in violation of Section 7. The Court said, “Where the concentration is high, the merger removes the potential competitor as a restraining influence and the anticompetitive effects can be significant.” The court went it on -- and they hold however, that this merger did not eliminate a substantial competitor, sorry, a substantial entrant. Since the Court said that the evidence was uncontradicted that Bancorporation has no intention of entering the Greeley market if this acquisition is disapproved. And we think primarily that the District Court relied on two bits of evidence. One was the testimony of an official of Bancorporation that they would not enter the market. And secondly, the testimony of state regulatory officials which the District Court interpreted as indicating, they would not charter a new bank in the Greeley area. The Court did not reach because of its disposition that the Government had not shown anticompetitive effect. The second issue under the Bank Holding Company Act is the same as under the Bank Merger Act whether any anticompetitive effect of the acquisition are clearly outweighed by the effect of the merger in serving the convenience and needs of the community. So, that issue has not been resolved and if the Court agrees with us that the wrong standards were applied then the case has to be remanded, that is an issue for the District Court to deal with on remand. The court also rejected an alternative ground on which the Government challenged the merger. That is, that the effect of this merger was to foreclose to competing large banks in Colorado, so-called correspondent banking. That is the practice by which the large city banks perform various cervices for the country banks, such as clearing checks, making loans in excess of the local banks, when it's giving them investment advice, serving as a depository for various funds. And the Government claims that by preempting the correspondent banking business of first, of Greeley, the effect of the merger was to foreclose to the other banks in Colorado a significant important share of this business and that in the light of the trend toward concentration in the Colorado banking field, this also had an anticompetitive effect. This argument is a rather detailed and technical one. It turns on questions of defining the market on disputes as to the irrelevant statistics involved. It's not particularly appropriate for oral argument and I propose to leave that discussion to the brief. Now, as I indicated, the District Court didn't question that the elimination of potential competition may substantially lessen the competition. And this Court has repeatedly so indicated. And as I've also indicated, we think the primary issue in this case, therefore, is the standard for determining whether a firm is a potential entrant. The 1950 Amendments, the (Inaudible) Act, to Section of 7 of the Clayton Act, reflected the rising concern -- I'm sorry, the concern of Congress over the rising trend of concentration in American industry and Congress was concerned that this trend or concentration would result in a further weakening of a normal -- forces of competition in the marketplace. And accordingly, Congress strengthened the prohibitions of the Clayton Act against mergers which may have an anticompetitive effect. The purpose of Section 7 as amended was to maintain the structure of the market. Unlike such in one of the Sherman Act which is directed to conduct in the market anticompetitive acts, we think Section 7 is designed to preserve the structure, to avoid changes in the organization of the market that pose a serious danger of anticompetitive effects as it's repeatedly been stated in Section 7. In 1950, congress was concerned with -- not with certainties but with probabilities. It was designed to stop these things in their incipiency. Now, in a market where you have many sellers, a large number of sellers, none of whom has any significant major share of the market, normally, we know that competition plays the role of regulating the market. But when you get into these concentrative markets, where a small number of sellers have the major share of the market and each one has a very large share, economic theory teaches that in that situation, what's likely to develop is not the normal competition but parallel policies, easy accommodation. And therefore, traditionally markets that have a small number of firms with a large share are not characterized by the kind of vigorous competition normally found in traditional markets. And that principle, that concentration is inimicable to the free play of competitive forces is also applicable to banking. As this Court stated in the Philadelphia Bank case, there is no reason to think that concentration is less inimicable to the free play of competition in banking than in any other services. Now, as I have indicated, the potential entrants standing on the outside of a concentrated market has two roles to play, two roles in preserving the competitive structure of the market. First of all, standing outside the market inevitably plays an influence on the people inside the market. That is the firms inside the market who have this great economic power are well aware that if they abused it, if they get too greedy in their practices, there's always the danger of this strong firm coming in and taking away from the firms that hold a major share of the market, a section of that market. And indeed this Court and its Penn-Olin opinion at 378 U.S. at page 174, quoted with approval from a T.N.E.C. monograph written 30 years ago which directly reflected that principle and it's also reflected in the testimony of our economic expert, Professor Welch.
Speaker: Mr Friedman, do I correctly have the impression that somewhere in this period a new bank charter in Greeley was granted?
Friedman: That is correct, fairly recently.
Speaker: If Bancorp were acquiring that new small young bank, would you be here today?
Friedman: No, I -- no I would not. That, in fact -- that's one of our major contentions is, that we think that Bancorporation instead of acquiring this large firm, this is one of, we think, one of the proper ways for a large firm to get into a concentrated market. This firm has been charted by a small holding company, a small holding company in Colorado. The claim is that Bancorporation couldn't have gotten a charter. That's one of the claims. They rely -- they say that the testimony by the state banking commission indicates that because charters had been turned down in other localities, there was no chance that a charter would have been granted for another bank Greeley. Less than a year later, lo and behold, someone did come in and seek a charter for new bank in Greeley and it was granted. And there's no reason to think that if Bancorporation instead of seeking to make this acquisition had itself going in, looked for an application for new a charter that it wouldn't have been granted, too.
Speaker: Do you feel that Greeley is under bank and that the issuance of this charter is an indication that's in under bank?
Friedman: No -- no we don't -- we don't contend it's under bank, Mr. Justice. What we do contend is that Greeley was a growing area where there's room for additional banks, and that the creation of new competition in Greeley would tend to shake up this market which had been relatively static before then. Now, the other role of a potential competitor play one role -- the potential competitor sits on the outside and in effect inhibits anticompetitive behavior by the large firms in the market. The other role, equally significant, is if the potential competitor enters the market. If a potential competitor enters the market, either by acquiring a small bank or by itself organizing the bank, this again tends to inject into what has been basically and not very competitive off the market, a new competition. Now, of course, as long as the potential competitor remains outside, it has these salutary purposes. But once it enters by acquiring a market leader, two things happen. Whatever effect it has staying on the outside disappears and the possibility of any vigorous and new competition by creation of a new competitor disappears. All at you have in this type of a situation is that the outside powerful firm comes in and takes over the market share of one of the major banks in the area. Now, the significance that an outside potential entrant has on competition in the market, basically depends on the relationship between this bank and the structure of the market, That is, what kind of a market is it, what is its role on the outside, is it a concentrated market of the facts such as to indicate that the bank is likely to come in. And that of course it seems to me is the kind of a question that has to be determined on the basis of the objective evidence in the case, not on the basis of the intent of the parties -- the stated intent of the firm. It seems to us that this is just not the way in which this kind of a determination should be made.
William H. Rehnquist: Mr. Friedman, are you saying that the Court can properly consider evidence of the subjective intent in making the ultimate determination?
Friedman: I would not go so far as to say that cannot consider it but certainly the court can't base it on that fact and I think it's entitled to very little weight. And let me -- if I may explain particularly with reference to this kind of testimony, the question basically. It is -- is asked in this case, as is, had you not been permitted to make the acquisition, would you have gone in either through making a small acquisition or by organizing your own bank. And almost invariably, as is true in this case, the answer is no, we would not. Now, this is a question put to a witness after the witness has already made the decision to go in by the acquisition route. And it -- it's just, almost, psychologically impossible for someone to give an objective valuation as to what he would have done, had there not been this situation.
William H. Rehnquist: Of course, without any new rule of law, the District Court is perfectly free to disbelieve or discount the witness's testimony just on the ground you suggest, isn't it? He doesn't need any new principle of law to do that.
Friedman: No, but we're not -- we're -- what I was suggesting Mr. Justice, is that is just not a very reliable basis upon which to make the kind of a judgment involved in this area because it -- it's subject to -- to many problems.
Potter Stewart: This is -- this is entirely a one-way street, however, isn't it? If you'd answered your question yes, we would have. We couldn't get in. This way we would have gone in independently. You certainly wouldn't want the Court to disregard that evidence, would you?
Friedman: Now, well, I think the strongest -- the strongest evidence of his intention to go unless it'd say --
Potter Stewart: Is subjective evidence, is it not?
Friedman: Well, but -- but I -- I think it's a --- it's a different situation, Mr. Justice, it's a very different situation.
Potter Stewart: Yes, with regard that's admission against interest and you get it in under that rule, would you?
Friedman: Perhaps. I -- I think the difference is this, Mr. Justice. In the one case -- in the one case, he's being asked in effect a hypothetical question, what he -- what they would have done, had they not done what they decided to do. And this seems to me gets –-
Potter Stewart: And if he said --- if he answers the question no, as to be wholly disregarded, and if he answers the question yes, I'm sure he would not say.
Friedman: I don't say that he'd wholly disregard, but I -- I think it's something that cannot be dispositive or given great way.
Potter Stewart: Or else by contrast to you in pretrial, discovery proceedings that found some inter office memorandum from one executive to the other, saying if we get turned on -- on it down on this acquisition, we'll try to go in there independently. You would find that extremely helpful I'm sure, would you?
Friedman: I'm sure I would.
Potter Stewart: And that would entirely subjective. So it's really, the test isn't whether it's subjective or objective, is it?
Friedman: Well, it's whether it's -- the test -- let me make, if I may suggest, in there and hypothetically you oppose to finding the document that support our case, I think we would say that just confirms what the other evidence shows.
Potter Stewart: Now, you've -- in previous cases, you'd use it much more than on a confirmatory basis.
Friedman: Well, it is. It's -- it's obviously of subsequence. Let me explain another thing here, another reason why we think this kind of intent testimony is not, preferably persuasive. One of the effects, one of the substantial impacts that the presence of an outside competitor has is on the conduct of the people in the market. The knowledge of this and the outside competitor on the (Inaudible) And the people who are in the market have to make their judgment, have to influence their practices on the basis of what they judge from the objective evidence. That is, they look and see what kind of a firm in this, what is happening in the market, whether it has the capacity to come in, whether it looks like the kind of an opportunity -- would be attractive for them. They don't know. They don't know and can't make their business judgments on the basis of what may be in the minds of the officials of the outside company. Now, I think one other bit of evidence that is quite significant in deciding how you evaluate these claims that they wouldn't go in, otherwise, is what has actually happened in Colorado and in other states where bank holding companies have sought and been denied permission to the enter the markets, to acquiring a large share. And when that was turned down and that failed they would then go in and try to acquire a smaller bank. A very interesting example is this very holding company, Bancorporation. And in addition, United Banks of Colorado, the largest holding company in this state, each of them tried to acquire one of the leading banks in a large community, failed. And then preceeded to try to acquire and succeeded a much smaller bank. Bancorporation tried to acquire the leading bank in Colorado Springs. And it's -- I -- I'm sorry, the second largest bank in Colorado Springs, and when it, in its application to the Federal Reserve Board, it said it would be imprudent for it. Imprudent was the word they'd used, to try to get into the market either by acquiring a smaller bank or by opening its own bank. The Fed approved that, but the merger was abandoned when the Government filed an antitrust suit. Bancorporation then turned around and applied for and got permission, to acquire a bank in Colorado Springs that was one-seventh the size of the bank they originally had sought.
William H. Rehnquist: Was that evidence before the District Court in the trial of this case?
Friedman: I don't believe it -- I don't believe that evidence was, but it seems to us --
William H. Rehnquist: How can we consider it?
Friedman: Well, it's all the matter of public record Mr. Justice. These are reports of government regulatory authorities deciding these cases.
William H. Rehnquist: But do we ordinarily limit ourselves though, in a factual question like this, to what was put in, in the record in the District Court?
Friedman: Normally so, Mr. Justice, but I'm just suggesting that this subsequent evidence confirms our claim that the kind of evidence that the District Court relied on in this case, is not a reliable basis for deciding these questions. One last point I would make is the testimony of the regulatory officials, of the court relied on. Again, this is a wholly conjectural type of evidence. He's asked whether he would or wouldn't charter a new bank, and he said, he had recommended he would charter a new bank within five years. Well, regulatory officials decide questions of whether they charter a new bank on the basis on an application to that is filed to them. They consider all the facts. They have also sorts of detailed specifications. All he said was that he wouldn't recommend to his superior the controller of the currency. It's the controller of the currency who makes the decision. Conditions change. Perhaps, he would not have recommended the chartering of a new bank in Greeley at the time of the trial. In two years he might have used regulatory officials also (Inaudible)
Warren E. Burger: We'll resume at 10 o'clock in the morning, Mr. Friedman.